618 F.2d 1183
Benjamin WEATHINGTON, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Secretary, Department of OffenderRehabilitation, Respondent-Appellee.
No. 79-2501, Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
March 31, 1980.

Appeal from the United States District Court for the Southern District of Florida, at Miami; Joe Eaton, Judge.
Thomas G. Murray, Asst. Public Defender, 11th Judicial Circuit of Fla., Miami, Fla., for petitioner-appellant.
Joel D. Rosenblatt, Florida Regional Service Center, Miami, Fla., for respondent-appellee.
Before AINSWORTH, FAY and RANDALL, Circuit Judges.
PER CURIAM:


1
The denial of relief is affirmed for those reasons set forth in Judge Eaton's Order of Dismissal dated May 21, 1979 and reported at 486 F.Supp. 934.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18